DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed January 5, 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Several attempts were made to contact Daniel Bujas regarding canceling the withdrawn claims because they are unable to be rejoined, however, no response was given.  However, because the claims were elected without traverse, cancellation can occur without permission from the applicant.

The application has been amended as follows: 
Cancel claims 1-12, 14-15, and 22-28 without prejudice


Claims 16-21 and 29-32 are currently pending wherein all claims read on a method of using a component photocured via additive fabrication.

Allowable Subject Matter
Claims 16-21 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Fong et al (US 2010/0015408).

Summary of claim 16:
A method of using a component photocured via additive fabrication in an investment casting process, the method comprising the steps of:
(a) arranging one or more components photocured via an additive fabrication process into a desired configuration to form a configuration pattern; 
(b) coating said configuration pattern with a refractory material to create an investment; 
(c) heating said investment sufficiently to burn off the configuration pattern, thereby forming an investment mold with at least one void; 
(d) directing a molten material to flow into the void of the investment mold, thereby filling said void; 
(e) cooling the molten material, such that it crystallizes or solidifies; and 
(f) removing said investment mold to create an investment casting; 
wherein the one or more components contain, prior to photocuring via an additive fabrication process, a first antimony-free photoinitiator with an anion selected from the group consisting of PF6-, BF4-, ((CF3)2C6H3)4B-, (C6F5)4Ga-, ((CF3)2C6H3)4Ga-, trifluoromethanesulfonates, nonafluorobutanesulfonates, methanesulfonates, butanesulfonates, benzenesulfonates, p-toluenesulfonates, and PFα(Rf)β, wherein α and f contains a carbon atom and a halogen atom, and 
a cation of the following general formula: 

    PNG
    media_image1.png
    234
    473
    media_image1.png
    Greyscale

wherein R1, R2, R3, R5 and R6 each independently represent an alkyl group, a hydroxy group, an alkoxy group, an alkylcarbony] group, an arylcarbonyl group, an alkoxycarbonyl group, an aryloxycarbonyl group, an arylthiocarbony] group, an acyloxy group, an arylthio group, an alkylthio group, an aryl group, a heterocyclic hydrocarbon group, an aryloxy group, an alkylsulfinyl group, an arylsulfinyl group, an alkylsulfony] group, an arylsulfonyl group, a hydroxy(poly)alkyleneoxy group, an optionally substituted amino group, a cyano group, a nitro group, or a halogen atom, R4 represents an alkyl group, a hydroxy group, an alkoxy group, an alkylcarbonyl group, an  alkoxycarbonyl group, an acyloxy group, an alkylthio group, a heterocyclic hydrocarbon group, an alkylsulfinyl group, an alkylsulfonyl group, a hydroxy(poly)alkyleneoxy group, an optionally substituted amino group, a cyano group, a nitro group, or a halogen atom, m1 to m6 each represent the number of occurrences of each of R1 to R6, m1, m4, and m6 each represent an integer of 0 to 5, and m2, m3, and m5 each represent an integer of 0 to 4.

Fong teaches an antimony-free photocurable resin composition (title) that is used for investment casting (0140) that involves producing a pattern forming a pattern (0140) followed by heating the composition to melt the pattern thereby leaving cavity (reading on void) (0140), pouring material into the cavity and soldifing the material by cooling and removing the investment mold to create the casting (0140).  Fong further teaches the composition used to contain an antimony free photoinitiator  (0081) that includes a triarylsulfonium hexafluorophosphate salt (0092) (reading on an initiator that has a PF6- anion).  However, Fong does not teach or fairly suggest the claimed method wherein the photoinitiator is the claimed antimony free photoinitiator having the claimed structure.  Applicants have shown unexpected results for the use of this claimed photoinitiator being that the composition using this photoinitiator in this process has an increased degree of cure.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763